Citation Nr: 1325163	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  10-21 700	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for temporomandibular joint syndrome, rated as 10 percent disabling prior to January 19, 2012, and as 30 percent disabling from that date.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to May 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2009, November 2009 and February 2010 by the RO in Huntington, West Virginia.

In a November 2012 rating decision, the RO granted a higher 30 percent rating for service-connected temporomandibular joint syndrome, effective January 19, 2012.

In correspondence dated in July 2013, the Veteran's representative contended that the RO committed clear and unmistakable error (CUE) in a November 2007 rating decision that reduced the disability rating for the Veteran's service-connected cervical spine disability.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1980 to May 1986.

2.  On July 25, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH 
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


